DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/730,091 filed on September 7, 2021. Claims 4, 6, 10 and 12 are cancelled. Claims 1 and 7 are currently amended. Claims 1-3, 5, 7-9 and 11 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1 and 7 has overcome the rejection of Claims 1-12 under 35 U.S.C. 103 set forth in the Final Office Action mailed May 20, 2021. The rejection of Claims 1-12 under 35 U.S.C. 103 is hereby withdrawn.

Claim Interpretation
Paragraph [0022] of the instant specification states:
“FIG. 2 is a diagram of node 310A of the engine cluster network 120. For ease of description, the node 310A is described below in terms of singular components. It should be understood that, in some embodiments, the other nodes of the engine cluster network 120 (for example, node 310B) are configured similarly as node 310A. In the embodiment illustrated, the engine cluster network 120 includes an electronic processor 205 (for example, a microprocessor, or other electronic controller) and a memory 210. The electronic processor 205 and the memory 210, as well as other various modules (not shown) are coupled by a bus, or are coupled directly, by one or more additional control or data buses, or a combination thereof (emphasis added).”
In view of Figure 2 and paragraph [0022] of the specification, “an engine cluster network including a plurality of engine nodes”, is interpreted as one or more physical computing devices comprising a processor and memory, and not as  a software process.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please amend the claims as follows:

1. (Currently amended) A microservice system for message processing, the system comprising:
a state cluster network;
a synchronization cluster network; and
an engine cluster network including a plurality of engine nodes and a load balancer, wherein each engine node of the plurality of engine nodes is configured to:
receive a first message corresponding to either a session initiation protocol message or a timeout message,
retrieve, from the state cluster network, a session initiation protocol data object,
initialize a state machine using the session initiation protocol data object and process the first message,
transmit a timer request to the synchronization cluster network for managing a timer,
transmit a second session initiation protocol message to a target entity based on the first message, and
transmit a second session initiation protocol data object to the state cluster network;
wherein the synchronization cluster network is configured to:
maintain one or more timers requested by the engine cluster network, each timer of the one or more timers being accessible to any engine node of the plurality of engine nodes without resetting the timer, and
send one or more timeout messages to the load balancer;
wherein the load balancer is configured to receive and distribute the one or more timeout messages and one or more session initiation protocol messages to  of the one or more timeout messages and any session initiation protocol message of the one or more session initiation protocol messages




2. (Currently amended) The system of claim 1, wherein each engine node of the plurality of engine nodes , with the synchronization cluster network, any timer of the one or more timers for a particular session initiation protocol service session being processed by the engine cluster network 

3. (Currently amended) The system of claim 1, wherein each engine node of the plurality of engine nodes is further configured to, following initializing the state machine, transmit the session initiation protocol data object to the state cluster network and remove the session initiation protocol data object from the engine cluster network.

4. (Cancelled)

5. (Original) The system of claim 1, wherein the target entity is a client device or an application.

6. (Cancelled)


7. (Currently amended) A method for processing messages on a microservice system including a state cluster network, a synchronization cluster network, and an engine cluster network including a plurality of engine nodes and a load balancer, the method comprising:
receiving, at the engine cluster network, a first message corresponding to either a session initiation protocol message or a timeout message,
retrieving, from the state cluster network, a session initiation protocol data object,
initializing a state machine using the session initiation protocol data object and process the first message,
transmitting a timer request to the synchronization cluster network for managing a timer,
transmitting a second session initiation protocol message to a target entity based on the received first message,
transmitting a second session initiation protocol data object to the state cluster network,
maintaining, with the synchronization cluster network, one or more timers requested by the engine cluster network, each timer of the one or more timers being accessible to any engine node of the plurality of engine nodes without resetting the timer, and
sending, with the synchronization cluster network, one or more timeout 
receiving, with the load balancer, the one or more timeout messages and [[the]] one or more session initiation protocol messages, and
distributing, with the load balancer, the one or more timeout messages and the one or more session initiation protocol messages to the plurality of engine nodes of the engine cluster network, such that any engine node of the plurality of engine nodes may process any timeout message of the one or more timeout messages and any session initiation protocol message of the one or more session initiation protocol messages.

8. (Currently amended) The method of claim 7, wherein each engine node of the plurality of engine nodes , with the synchronization cluster network, any timer of the one or more timers for a particular session initiation protocol service session being processed by the engine cluster network 

9.	 (Previously presented) The method of claim 7, the method further comprising following initializing the state machine, transmitting the session initiation protocol data object to the state cluster network and removing the session initiation protocol data object from the engine cluster network.

10.	(Cancelled)

11.	(Original) The method of claim 7, wherein the target entity is a client device or an application.

12.	(Cancelled)

Allowable Subject Matter
Claims 1-3, 5, 7-9 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method for providing failover and fault tolerance for SIP server architecture wherein a load balancer distributes messages to an engine tier cluster comprising a plurality of stateless engine nodes for processing, wherein the session state, including timers, is maintained by data nodes of a state tier cluster (see Langen et al., US 2008/0155310 A1). The prior art additionally discloses a system and method for provisioning timers in a stateless architecture, wherein one or more timers are maintained in a back end database and may be processed by any of a plurality of front end logic instances (see Hallenstål, Pub. No. US 2018/0004582 A1). However, the cited prior art, alone or in combination, does not maintaining, by the synchronization cluster network, one or more timers requested by the engine cluster network, each timer being accessible to any engine node without resetting the timer, sending, by the synchronization cluster network one or more timeout messages to the load balancer, receiving, with the load balancer, the one or more timeout messages and one or more session initiation protocol messages, and distributing, with the load balancer, the one or more timeout messages and the one or more session initiation protocol messages to the plurality of engine nodes of the engine cluster such that any engine node of the plurality of engine nodes may process any of the timeout messages and any of the session initiation protocol messages as recited in the following limitations of Claim 7 (and the substantially similar limitations of independent Claim 1, respectively):
“maintaining, with the synchronization cluster network, one or more timers requested by the engine cluster network, each timer of the one or more timers being accessible to any engine node of the plurality of engine nodes without resetting the timer, and
sending, with the synchronization cluster network, one or more timeout messages to the load balancer,
receiving, with the load balancer, the one or more timeout messages and one or more session initiation protocol messages, and
distributing, with the load balancer, the one or more timeout messages and the one or more session initiation protocol messages to the plurality of engine nodes of the engine cluster network, such that any engine node of the plurality of engine nodes may process any timeout message of the one or more timeout messages and any session initiation protocol message of the one or more session initiation protocol messages.”

Dependent Claims 2, 3, 5, 8, 9 and 11 are allowable by virtue of their dependency upon allowable Independent Claims 1 and 7, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449